BESS M. BREWER, #100364
1
LAW    OFFICE OF BESS M. BREWER
P.O. Box 5088
2
Sacramento,   CA 95817
Telephone: (916) 385-7517
3besshelena@earthlink.net
 Attorneys for Plaintiff
 4                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA
 5
6VIRGIE WOOLSEY                               )      Case No. 18-cv-924 EFB
                                              )
7                                             )
Plaintiff,                                    )
8                                             )
                                              )      MOTION FOR EXTENSION
9                                             )      OF TIME TO FILE OPENING
                                              )      BRIEF, DECLARATION, AND ORDER
10
v.                                            )
                                              )
11
NANCY A. BERRYHILL,                           )
ACTING COMMISSIONER OF SSA,                   )
12
Defendant.                                    )
                                              )
13
14
 NOTICE OF MOTION AND MOTION FOR EXTENSION OF TIME TO FILE BRIEF
15
16     Plaintiff hereby moves the Court for an extension of time to January 29, 2018 2019, to file
17
her Summary Judgment Motion pursuant to Rule 6 (4) (b) of the Federal Rules of Civil Procedure.
18
This motion is based on the entire record in this case including the declaration of plaintiff’s counsel
19
as set forth below.
20
21                                            MOTION

22     Plaintiff respectfully requests that the Court permit counsel to file her Summary Judgment

23
Memorandum on January 29, 2019, pursuant to Rule 6 (4) (b) of the Federal Rules of Civil
24
Procedure. Rule 6(4)(b). Plaintiff’s motion was due November 9, 2018, but due to counsel’s
25
“inadvertence, mistake and excusable neglect” the brief was not timely filed. Ms. Woolsey’s case
26
fell through the cracks along with Ms. Rioux’s case. Both cases were produced the same day but
27
28
Counsel just became aware of the oversight. The record was produced September 12, 2018, and her
1
brief
2     was due October 27, 2018. Counsel, however, did not realize the record had been produced

3
until today while performing a review of her open cases. See, Declaration of Bess M. Brewer.
4Counsel apologizes to the court for her oversight and for not timely filing Ms. Rioux Woolsey’s
5
summary judgment motion.
6
7
Dated: January 14, 2019                                 LAW OFFICE OF
8                                                       BESS M. BREWER
9
10                                                      By: /S/ BESS M. BREWER
                                                        BESS M. BREWER
11                                                      Attorney for Plaintiff
12
                             DECLARATION OF BESS M. BREWER
13
             I, Bess M. Brewer, Declare:
14
       1.      I am an attorney licensed to practice law in California and am
15
16             admitted to practice before this Court. I represent the plaintiff in

17             the above referenced case and submit this declaration in support
18             of plaintiff’s motion for leave to file her brief late.
19
       2.      Plaintiff’s motion for summary judgment was due October 27,
20
               2018. When reviewing my cases today, January 14, 2019, I noted
21
               the age of Ms. Woolsey’s case and wondered why the record had
22
23             not been produced. Upon checking, I realized it had been

24             produced September 12, 2018. I did not realize the record had
25
               been produced, and as a result, failed to calendar the due date for
26
               her summary judgment motion.
27
       3.      I request that the court permit me to file Ms. Woolsey’s Summary Judgment
28
              on January 29, 2019.
1
2      4.     I apologize to the Court for my failure to timely file Ms. Rouix

3             Woolsey’s opening brief. Opposing Counsel has been emailed
4             this motion.
5
6
      I declare under the penalty of perjury that the foregoing is true and correct to the best of my
7
knowledge,
8           and that this declaration was executed on January 14, 2019, Sacramento County,

California.
9                                                                                                /

10                                          /s/ Bess M. Brewer
11
                                            BESS M. BREWER
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
1
2                           ORDER

3
APPROVED AND SO ORDERED.
4
5DATED: January 18, 2019.
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
